DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/04/2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this amendment was given from Ian Clouse by phone on 10/29/2020.  The application has been amended as follows: 

1.	(Currently amended) A method for wireless communication by a User Equipment (UE), comprising: 
receiving, from a base station, a broadcast message comprising a first set of random access parameters for a first uplink band supported by the base station and a 
selecting one of the first set of random access parameters or the second set of random access parameters for a random access signal based at least in part on a first channel performance measurement of the first uplink band satisfying a first threshold and a second channel performance measurement of the second uplink band satisfying a second threshold, the first channel performance measurement and the second channel performance measurement comprising a path loss measurement or an interference measurement; and 
transmitting the random access signal over one of the first uplink band or the second uplink band using the selected one of the first set of random access parameters or the second set of random access parameters.
18.	(Currently amended) The apparatus of claim 17, wherein the instructions are further executable by the processor to: identify, at the apparatus[[UE]], support for both the first uplink band and the second uplink band, wherein selecting one of the first set of random access parameters or the second set of random access parameters is based at least in part on the identified support.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed, and the remarks and amendments filed on 10/14/2020, which are referred back to by the RCE filed 2/04/2021, along with the examiner’s amendment, have overcome the prior art.  The examiner’s amendment is 
These limitations, in combination with the remaining limitations of claims 1, 10, 17, and 25, are not taught nor suggested by the prior art of record. Claims 2-9, 11-16, 18-24, and 26-30 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474